DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to Applicant’s arguments filed on 10/06/2021.
Claims 1-20 are pending. Claims 1 and 11 are the base independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered.

Response to Arguments/Amendments
Regarding claim 1, Applicant files arguments with respect to the amendment: see pages 9-10.
--In response, the arguments have been fully considered but they are not persuasive.  Based on the currently claimed limitation, it is still broad about the software-agnostic manner.  Applicant’s disclosure provides a support as an example for not requiring hypervisor in such a manner.  However, Examiner clarifies, Schrag states by example, that a hypervisor or container may be used.  Even if the limitation (which is not interpreted narrowly) is excluding hypervisor.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over SCHRAG et al (WO 2017/023237) in view of Gatson et al (US 2017/0003984), and in view of Reddy et al (US 2016/0014073).
Regarding claims 1 and 11, a computing system and a related method, the system comprising: 
an information handling system (fig. 1 & fig. 4; e.g. server);
a plurality of information handling systems (fig. 1; e.g. any components in the network 102);
a base board management controller (BMC) of the information handling system (par 49; e.g. processor), the BMC configured to:
monitor a network interface of the information handling system (par 27; server may communicate on the network 102, hence monitoring network interface for data; also see par 54), the network interface communicatively coupled to each of the plurality of information handling systems via a network (par 27; e.g. network interface coupled to the servers for communication on network 102);
identify one or more telemetry metrics associated with the one or more management information exchanges (par 28-35; par 51; in one embodiment, management resource usage and allocation data for such as CPU, memory and disk can be identified), the BMC identifying the one or more telemetry metrics on a hardware level (par 21; i.e. hardware components);
par 23; the data can be calculated or plotted, hence obviously the data can be stored into a database); and
transmit a telemetry metrics report to a service provider for analysis, the telemetry metrics report comprised of at least the one or more telemetry metrics (par 20; e.g. usage data can be reported; also par 55; in one example, usage data can be fetched by subscription server); and the service provider configured to:
analyze the telemetry metrics report, the analysis indicating a percent usage of an overall usage capacity associated with each device of a plurality of devices of the information handling system (par 22, par 29-34; e.g. usage data may be expressed as a percentage of maximum capacity on a hypervisor); and
transmit a usage report to the plurality of information handling systems, the usage report based on the analysis of the telemetry metrics report (par 20; e.g. usage data can be reported; also par 23; data may be plotted based on usage; also fig. 1 & par 25).
Although SCHRAG discloses a system for usage reporting and plotting, SCHRAG does not specifically disclose: 
identify one or more management information exchanges between the information handling system and each of the plurality of information handling systems via the network (emphasis added).
However, Gatson discloses:
fig. 2 & par 47; e.g. receiving or submitting data objects to client information handling systems via network 240 and report data back to a host server system 210; also see par 51).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Gatson with the electronic system of SCHRAG. One is motivated as such to enable central information management (Gatson, par 25).
The combination does not explicitly disclose:
identifying the one or more telemetry metrics in a software-agnostic manner (emphasis added).
However, Reddy discloses:
identifying the one or more telemetry metrics in a software-agnostic manner (fig. 4 & par 45-47; e.g. monitoring the operational status and health of the hardware management system (HMS) 208, 214 in a manner of usage of virtualization layer 404; wherein the virtualization layer 404 may be configured to run containers, which is a data computer node that runs on top of a host operating system without the need for a hypervisor; also see par 16, establishing data centers using virtualization software that is vendor-agnostic).
Reddy, par 16).

Regarding claims 4 and 14, Gatson discloses:
determining, by the BMC, an overall power consumption of the information handling system, the overall power consumption associated with the one or more management information exchanges (par 55; power consumption).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Gatson with the electronic system of SCHRAG. One is motivated as such to enable central information management (Gatson, par 25).

Regarding claims 5 and 15, SCHRAG discloses:
determining, by the BMC, a number of bytes stored in a local storage resource of the information handling system, the number of bytes stored indicating a percentage of an overall storage capacity of the local storage resource that have been used for storage (par 31; e.g. disk usage data).

Regarding claims 6 and 16, Gatson discloses:
par 51; e.g. thread number), each processor executing a command cycle (par 67; e.g. duty cycle).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Gatson with the electronic system of SCHRAG. One is motivated as such to enable central information management (Gatson, par 25).

Allowable Subject Matter
Claims 2-3, 7-10, 12-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619